Title: Introductory Note: From Philip Schuyler, [31 August 1795]
From: 
To: 


The opening paragraph of this letter contains the first reference in Hamilton’s extant correspondence to a series of business transactions in which he was to be involved for several years as the representative of Schuyler and certain other New Yorkers. When Schuyler wrote this letter, he believed that he, Barent Bleecker, Edward Goold, and William Greene had a claim to a portion of Cosby Manor in upstate New York. But as Schuyler’s letter to Hamilton indicates, he was not altogether certain of the validity of his claim and was willing to settle for a “compromise.” In addition, if a compromise proved impossible, he wished Hamilton to purchase at least some of the land in question. Schuyler and his associates based their claim to “the lands … within the patent commonly called Cosby’s manor” on the fact that they had purchased them “at a sherif’s sale, in the year 1772”; and in a statement dated April 21, 1795, they “advise[d] all persons who may have been inclined to purchase such … [lands] that every such purchaser will purchase at his peril.”
Schuyler’s ambivalence—or at least his willingness either to compromise or to purchase—arose from the fact that a part of Cosby Manor had been sold to the American Iron Company, a British concern which before the Americn Revolution had bought the assets of the Ringwood Company, an important iron producer in northern New Jersey. In 1765 and 1766 Peter Hasenclever, in his capacity as agent for the American Iron Company, purchased 6,755 acres in Cosby Manor. This tract was subsequently seized and sold for non-payment of the quit rent due the Crown. The company protested the seizure, and the land in question was apparently returned to the British concern, although Schuyler continued to maintain that there was some validity to his claim. When Schuyler wrote to Hamilton, the American Iron Company had been bankrupt for more than two decades, and its assets were in the hands of three trustees—Peter Goelet, Judge Robert Morris of New Jersey, and William Popham. To satisfy the creditors of the American Iron Company, the trustees had announced their plans to sell various pieces of property—including the land in Cosby Manor—owned by the company.
The English stockholders of the American Iron Company were not prepared, however, to stand by and permit the trustees to dispose of the company’s assets. They accordingly appointed Phineas Bond to represent them as their attorney in the United States. The trustees, in turn, hired Richard Harison and Robert Troup, two of Hamilton’s closest friends and fellow New York attorneys, to represent them in any legal proceedings that might develop. When Hamilton first became involved in the negotiations, in September, 1795, he hoped that “… the Trustees and Mr. Bond [would] agree to make a joint sale or release for a consideration to be settled—leaving the right to this, as between themselves to be settled by a judicial determination.” No such settlement, however, was made, and in the future Hamilton dealt directly with Goelet, Popham, and Morris.
Although specific evidence is lacking, subsequent events make it clear that Schuyler and his associates eventually reached the conclusion that the American Iron Company had a clear title to the lands which its trustees wished to sell. In any event, they decided to bid for these lands, and Hamilton was entrusted with the negotiations for the purchase from Goelet, Popham, and Morris. On December 17, 1795, Hamilton, acting on behalf of Schuyler and his associates, purchased from the trustees of the American Iron Company 6,755 acres “situate lying and being at a place called and Known by the name of the Manor of Cosby on the north side of the Mohawks River formerly in the County of Albany.” The price was £2,422.13.10, which was due in four equal installments of £605.13.5 each, plus “Lawfull Intrest.” The first installment was paid on the date of the sale, and the remaining three installments were due on April 6 and October 7, 1796, and on April 4, 1797. Schuyler, Bleecker, Goold, and Greene each assumed one-fourth of the purchase price.
It was Hamilton’s responsibility to collect the money for each installment from Schuyler and his three associates  and to transfer what they paid him to Goelet as the representative of the trustees of the American Iron Company. Hamilton paid the first three installments on the dates on which they were due; but the final installment, which was due on April 4, 1797, was not paid until November 2, 1799. Some interest, however, remained to be paid, and on November 16, 1800, Goelet placed the interest still owed by Schuyler and his associates at £52.14.6. It is unlikely that this interest was ever paid, for Hamilton maintained that he had already overpaid the trustees, and in 1802 he threatened to “file a Bill in Chancery against the Trustees for the money over paid them.” If Hamilton did file such a suit, no record of it has been found.
